PER CURIAM.
This appeal is from an order appointing a receiver to manage the affairs of a condominium association pursuant to section 718.1124, Florida Statutes (1987). Appellant, a unit owner, contends appellees, the movants for the appointment of the receiver, failed to comply with the notice requirement of section 718.1124. We agree and reverse.
Section 718.1124 provides in part:
If an association fails to fill vacancies on the board of administration sufficient to constitute a quorum in accordance with the bylaws, any unit owner may apply to the circuit court within whose jurisdiction the condominium lies for the appointment of a receiver to manage the affairs of the association. At least 30 days prior to applying to the circuit court, the unit owner shall mail to the association and post in a conspicuous place on the condominium property a notice describing the intended action, giving the association the opportunity to fill the vacancies. If during such time the association fails to fill the vacancies, the unit owner may proceed with the petition.
On January 30, 1989, appellees filed, and posted on the condominium property, a complaint for appointment of receiver. Ap-pellees then filed an amended complaint on February 2,1989, and noticed the action for a hearing on February 8, 1989. The hearing was then reset and held on March 1, 1989.
Appellant contends the phrase, “At least 30 days prior to applying to the circuit court ...” in section 718.1124, requires the movant to provide notice of the intended action at least 30 days before the filing of the lawsuit seeking the appointment of the receiver. Appellees argue that this language merely requires a movant to provide notice 30 days before the hearing at which the movant applies for the appointment of *937the receiver. The trial court agreed with appellees’ interpretation of the disputed language and found the time between the filing and posting of the original complaint on January 30th and the hearing on March 1st sufficient to satisfy the statutory notice requirement.
We hold section 718.1124 requires a mov-ant for the appointment of a receiver to post a notice of the intended action at least 30 days prior to filing the petition seeking the appointment. This interpretation better comports with the legislature’s stated intention — giving the association the opportunity to fill the vacancies on the board of administration. Accordingly, the order appointing a receiver is reversed and the cause remanded for further proceedings.
REVERSED AND REMANDED.
HERSEY, C.J., and DOWNEY and DELL, JJ., concur.